--------------------------------------------------------------------------------

 




 


 


 
AMENDMENT NO. 5
 
TO CREDIT AGREEMENT
 
dated as of
March 24, 2009
 
Among
 
ICO, INC.,
BAYSHORE INDUSTRIAL, L.P. and
ICO POLYMERS NORTH AMERICA, INC.,
as Borrowers,
 


KEYBANK NATIONAL ASSOCIATION,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AND THE OTHER LENDING INSTITUTIONS NAMED HEREIN,
as Lenders,


and


KEYBANK NATIONAL ASSOCIATION,
as an LC Issuer, Lead Arranger, Bookrunner,
Administrative Agent and Syndication Agent


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Swing Line Lender









 
 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT


This Amendment No. 5 to Credit Agreement (this “Amendment”) is made as of March
24, 2009, by and among the following:
 
(i)           ICO, INC., a Texas corporation (“ICO”), BAYSHORE INDUSTRIAL, L.P.,
a Texas limited partnership (“Bayshore”), and ICO POLYMERS NORTH AMERICA, INC.,
a New Jersey corporation (“ICO Polymers,” and together with ICO and Bayshore,
the “Borrowers” and individually, each a “Borrower”);
 
(ii)           KEYBANK NATIONAL ASSOCIATION, a national banking association,
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, and the
other lending institutions from time to time party hereto (each a “Lender” and
collectively, the “Lenders”);
 
(iii)           KEYBANK NATIONAL ASSOCIATION, a national banking association, as
an LC Issuer, lead arranger, bookrunner, and administrative agent (in such
capacity as administrative agent, the “Administrative Agent”); and
 
(iv)           WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as the Swing Line Lender.
 
RECITALS:


A.           The Borrowers, the Administrative Agent and the Lenders are parties
to the Credit Agreement, dated as of October 27, 2006, as amended by Amendment
No. 1 and Waiver to Credit Agreement, dated April 25, 2007, Amendment No. 2 to
Credit Agreement, dated June 25, 2007,  Amendment No. 3 and Waiver to Credit
Agreement, dated October 1, 2007, and Amendment No. 4 to Credit Agreement, dated
May 2, 2008 (as may be further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).
 
B.           The Borrowers, the Administrative Agent and the Lenders desire to
further amend the Credit Agreement as more fully set forth herein.
 
C.           Each capitalized term used herein and not otherwise defined herein
shall have the same meaning set forth in the Credit Agreement.
 
AGREEMENT:


In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Administrative Agent and the Lenders agree as
follows:
 
1.           Amendment to Schedule 1.  Schedule 1 to the Credit Agreement is
hereby amended and restated in its entirety as set forth at Exhibit A hereto.
 
2.           Amendment to Exhibits.  A new Exhibit I is added to the Credit
Agreement in the form set forth at Exhibit B hereto.
 

 
 

--------------------------------------------------------------------------------

 



 
3.           New Definitions.  The following definitions shall be added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:
 
“Account Debtor” has the meaning given to such term in the Security Agreement.
 
“Aggregate Revolving A Facility Exposure” means at any time the sum of (i) the
principal amount of all Revolving A Loans outstanding at such time and (ii) the
aggregate amount of the LC Outstandings at such time.
 
“Amendment No. 5” means Amendment No. 5 to Credit Agreement, dated as of March
24, 2009, by and among the Borrowers, the Lenders, the Administrative Agent and
the Swing Line Lender.
 
“Amendment No. 5 Effective Date” has the meaning given to such term in Amendment
No. 5.
 
“Availability” means, at any time, the difference between (a) the lesser of (i)
the aggregate Revolving A Commitments of the Lenders at such time, and (ii) the
Borrowing Base at such time, and (b) the Aggregate Revolving A Facility Exposure
plus the principal amount of all Swing Loans outstanding at such time.
 
“Borrowing Base” means, as of any date, the sum of the following:  (a) 80% of
Eligible Accounts, plus (b) 50% of Eligible Inventory minus (c) any Reserve
Amount in effect.  The Administrative Agent may, at the request of the Required
Lenders, reduce the advance rate set forth above or reduce one or more of the
other elements used in computing the Borrowing Base.
 
“Borrowing Base Certificate” has the meaning specified in Section 6.01(n)
hereof.
 
“Eligible Accounts” means, at any time, the Accounts of the Loan Parties, other
than the following Accounts:
 
(a)           Accounts that do not arise out of sales of goods or rendering of
services in the ordinary course of such Loan Party’s business;
 
(b)           Accounts on terms other than those normal or customary in such
Loan Party’s business;
 
(c)           Accounts owing from any Person that is an Affiliate, employee or
stockholder of any Loan Party;
 
(d)           Accounts owing from any Person that are (i) past due more than
three times the normal trade terms offered such Person, (ii) more than 90 days
past original invoice date or (iii) more than 60 days past original due date;
 
(e)           Accounts owing from any Person from which an aggregate amount of
more than 25% of the Accounts owing is (i) past due more than three times the
normal trade terms offered such Person, (ii) more than 90 days past original
invoice date or (iii) more than 60 days past original due date;
 
(f)           Accounts owing from any Person to the extent that the aggregate
amount of Accounts Receivable owing from such Person and its Affiliates to the
Loan

 
-2- 

--------------------------------------------------------------------------------

 

Parties exceeds 20% of the Accounts (or, in the case of [Customer Name
Redacted], 40%) of the Borrowers;
 
(g)           Accounts owing from any Person that (i) has disputed liability for
any Account owing from such Person or (ii) has otherwise asserted any claim,
demand or liability, whether by action, suit, counterclaim or otherwise, in each
case, to the extent of the amount of the claim or the amount in dispute;
provided that in the event that any such amount is not a sum certain, the
Administrative Agent shall determine the amount, if any, of such Accounts which
will be considered Eligible Accounts;
 
(h)           Accounts owing from any Person that becomes the subject of any
Insolvency Event;
 
(i)           Accounts (i) owing from any Person that is also a supplier to or
creditor of the Loan Parties to the extent of the amount owing to such supplier
or creditor by the Loan Parties or (ii) representing any manufacturer’s or
supplier’s credits, discounts, incentive plans or similar arrangements entitling
the Loan Parties to discounts on future purchases therefrom;
 
(j)           Accounts subject to assignment, pledge, claim, mortgage, lien or
security interest of any type except granted to or in favor of the Lenders;
 
(k)           Accounts arising out of sales to any Account Debtor located
outside the United States, unless such Accounts are fully backed by an
irrevocable letter of credit on terms, and issued by a financial institution,
acceptable to the Administrative Agent and such irrevocable letter of credit is
in the possession of the Administrative Agent;
 
(l)           Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or that are currently
subject to any claim seeking set-off or charge-back or exercise of any right of
return, in each case to the extent of the amount of such claim or the amount
associated with the exercise of such right of return; provided that in the event
that any such amount is not a sum certain, the Administrative Agent shall
determine the amount, if any, of such Accounts which will be considered Eligible
Accounts;
 
(m)           Accounts owing from an Account Debtor that is an agency,
department or instrumentality of the United States or any state thereof unless
the Borrowers have satisfied the requirements of the Assignment of Claims Act of
1940 and any similar legislation and the Administrative Agent is satisfied as to
the absence of set-offs, counterclaims and other defenses on the part of such
Account Debtor;
 
(n)           Accounts of any Account Debtor of a Borrower located in any state
denying creditors access to its courts in the absence of the proper filing by
such Borrower of a “Notice of Business Activities Report” (or similarly
captioned document), unless such Borrower has either qualified as a foreign
corporation authorized to transact business in such state or such Borrower has
properly filed a Notice of Business Activities Report (or similarly captioned
document) required to be filed with the applicable governmental authority for
the then current year in order to properly transact business in such state;
 

 
-3- 

--------------------------------------------------------------------------------

 



 
(o)           Accounts that are evidenced by a promissory note or any other
negotiable instrument or chattel paper;
 
(p)           Accounts that are not subject to a first priority perfected
security interest in favor of the Administrative Agent;
 
(q)           any Account which the Administrative Agent, in its sole discretion
determines not to be an Eligible Account for purposes of this Agreement; and
 
(r)           Accounts that are owed in any currency other than U.S. Dollars
 
If an Account which was previously an Eligible Account ceases to be an Eligible
Account hereunder, the Borrowers shall notify the Administrative Agent thereof
(i) within five (5) Business Days of the date the Borrowers obtained knowledge
thereof if any such Account is in excess of $25,000 and (ii) on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate.
 
“Eligible Inventory” means Inventory of the Loan Parties, other than the
following:
 
(a)           Inventory located on leaseholds to the extent the aggregate value
of such Inventory exceeds $100,000 and as to which the lessor has not entered
into a consent and agreement providing the Administrative Agent with the right
to receive notice of default, the right to repossess such Inventory after the
occurrence of an Event of Default and such other rights as may be acceptable to
the Administrative Agent;
 
(b)           Inventory that is damaged, defective, obsolete, unusable or, in
the case of finished goods, otherwise unavailable for sale;
 
(c)           Inventory with respect to which the representations and warranties
set forth in Section 3 of the Security Agreement applicable to Inventory are not
true and correct;
 
(d)           Inventory consisting of promotional, marketing, packaging or
shipping materials and supplies;
 
(e)           items that are work-in-process;
 
(f)           Inventory consisting of goods that are slow moving or that has
aged greater than one calendar year;
 
(g)           Inventory produced in violation of the Fair Labor Standards Act
and subject to the “hot goods” provision in Title 29 U.S.C. § 215(a)(1);
 
(h)           Inventory that fails to meet in all material respects all
standards imposed by any governmental agency, or department or division thereof,
having regulatory authority over such Inventory or its use or sale;
 
(i)           Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party from whom a
Loan Party has received notice of a dispute in respect of any such agreement;

 
-4- 

--------------------------------------------------------------------------------

 



(j)           Inventory located outside the United States or Inventory which is
in transit;
 
(k)          Inventory that has been consigned by the Loan Parties to any other
Person;
 
(l)           Inventory that is not subject to a first priority perfected
security interest in favor of the Administrative Agent; and
 
(m)         Inventory which is not acceptable to the Administrative Agent in its
sole discretion due to age, quality, type, category and/or quantity.
 
“Field Exam” has the meaning provided in Section 6.02.
 
“New Jersey Facility” means the facility located at Route 173, 2 Vliet Farm
Road, Asbury, New Jersey, 08802.
 
“Reserve Amount” means an amount, if any, determined in each case by the
Administrative Agent, in its reasonable business judgment as a reserve against
the Borrowing Base, including, without limitation, reserves for (i) tax
liabilities and other obligations owing to governmental entities, (ii)
litigation liabilities, (iii) environmental liabilities, and (iv) the
anticipated costs and expenses relating to the liquidation of Collateral.
 
4.           Deletion of Definitions.  Section 1.01 of the Credit Agreement is
hereby amended to delete the definitions of “Adjusted Aggregate Revolving
Facility Exposure”, “Domestic Cash”, “Domestic Accounts Receivable”, “Domestic
Inventory” and “Wells Fargo Base Rate” therefrom.
 
5.           Amended and Restated Definitions.  Section 1.01 of the Credit
Agreement is hereby amended to amend and restate the definitions of “Account”,
“Applicable Margin”, “Base Rate”, “Consolidated Fixed Charges”, “Inventory”, and
“Total Revolving A Commitment” in their entirety as follows:
 
“Account” has the meaning given to such term in the Security Agreement.
 
“Applicable Margin” means:
 
(a)           with respect to Term Loans and Revolving A Loans:
 
 
(i)
Initially, from the Amendment No. 5 Effective Date, until changed hereunder in
accordance with the following provisions, the Applicable Margin shall be (A)
275.0 basis points for Base Rate Loans, and (B) 375.0 basis points for
Eurodollar Loans;

 
 
(ii)
Commencing with the fiscal quarter of the Borrowers ended on March 31, 2009, and
continuing with each fiscal quarter thereafter, the Administrative Agent shall
determine the Applicable Margin in accordance with the following matrix, based
on the Leverage Ratio:

 
 
-5-

--------------------------------------------------------------------------------


 
Leverage Ratio
Applicable Margin for
Base Rate Loans
Applicable Margin for
Eurodollar Loans
Less than or equal to 1.50 to 1.00
250.0 basis points
350.0 basis points
Greater than 1.50 to 1.00 but less than or equal to 2.50 to 1.00
275.0 basis points
375.0 basis points
Greater than 2.50 to 1.00
325.0 basis points
425.0 basis points



(b)           With respect to Revolving B Loans:
 
 
(i)
Initially, from the Amendment No. 5 Effective Date until changed hereunder in
accordance with the following provisions, the Applicable Margin shall be (A)
325.0 basis points for Base Rate Loans, and (B) 425.0 basis points for
Eurodollar Loans;

 
 
(ii)
Commencing with the fiscal quarter of the Borrowers ended on March 31, 2009, and
continuing with each fiscal quarter thereafter, the Administrative Agent shall
determine the Applicable Margin in accordance with the following matrix, based
on the Leverage Ratio:

 
Leverage Ratio
Applicable Margin for
Base Rate Loans
Applicable Margin for
Eurodollar Loans
Less than or equal to 1.50 to 1.00
275.0 basis points
375.0 basis points
Greater than 1.50 to 1.00 but less than or equal to 2.50 to 1.00
325.0 basis points
425.0 basis points
Greater than 2.50 to 1.00
375.0 basis points
475.0 basis points



 
(c)           Changes in the Applicable Margin based upon changes in the
Leverage Ratio shall become effective on the first day of the month following
each Financial Statement Due Date based upon the Leverage Ratio in effect at the
end of the applicable period covered (in whole or in part) by the financial
statements to be delivered by the applicable Financial Statement Due
Date.  Notwithstanding the foregoing provisions, during any period when (A) the
Borrower Representative has failed to timely deliver the consolidated financial
statements referred to in Section 6.01(a) or (b), accompanied by the certificate
and calculations referred to in Section 6.01(c) in the case of the financial
statements referred to in Section 6.01(a) and (b)(ii) or (B) a Default under
Section 8.01(a) has occurred and is continuing, the Applicable Margin shall be
the highest rate per annum indicated therefor in the above matrix, regardless of
the Leverage Ratio at such time.  Upon the remedy or cure of any such failure or
Default, the Applicable Margin shall be adjusted as of the date of such remedy
or cure based on the then applicable Leverage Ratio.  Any changes in the
Applicable Margin shall be determined by the Administrative Agent in accordance
with the provisions set forth in this definition and the Administrative Agent
will
 

 
-6- 

--------------------------------------------------------------------------------

 

promptly provide notice of such determinations to the Borrower Representative
and the Lenders.  Any such determination by the Administrative Agent shall be
conclusive and binding absent manifest error.
 
“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time which rate per annum shall at all times be equal
to the greatest of (i) the rate of interest established by KeyBank National
Association, from time to time, as its “prime rate”, whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit, (ii) the Federal Funds
Effective Rate in effect from time to time, determined one Business Day in
arrears, plus ½ of 1% per annum, and (iii) the applicable Adjusted Eurodollar
Rate for a Eurodollar Loan made that day with a one month Interest Period plus
1% per annum.
 
 “Consolidated Fixed Charges” means, for any period, as determined on a
consolidated basis and in accordance with GAAP, without duplication, the
aggregate of (i) Consolidated Interest Expense, (ii) for the Testing Period
ending December 31, 2008, Consolidated Income Tax  Expense for the fiscal
quarter then ended multiplied by four, for the Testing Period ending March  31,
2009, the sum of Consolidated Income Tax Expense for the fiscal quarters ending
December  31, 2008 and March 31, 2009 multiplied by two, for the Testing Period
ending June 30, 2009, the sum of Consolidated Income Tax Expense for the fiscal
quarters ending December 31, 2008, March 31, 2009 and June 30, 2009 multiplied
by four-thirds, and for the Testing Period ending September 30, 2009, the sum of
Consolidated Income Tax Expense for the fiscal quarters ending December 31,
2008, March 31, 2009, June 30, 2009 and September 30, 2009, and thereafter,
Consolidated Income Tax Expense, in each case, excluding valuation allowances
placed against deferred tax assets, so long as such items are non-cash, (iii)
scheduled principal payments on Consolidated Funded Indebtedness due in the
twelve months preceding the measurement date (other than optional prepayments of
the Revolving Loans), (iv) reductions in the Revolving B Commitment scheduled or
required to be made during the twelve months preceding the measurement date,
(v) for any Testing Period ending December 31, 2009 and thereafter, Capital
Distributions made by ICO in respect of its Equity Interests, (vi) Consolidated
Capital Expenditures that are made for the purpose of maintaining existing fixed
assets (other than such expenditures in an aggregate amount not to exceed
$500,000 made by the Borrowers or their Subsidiaries for repairs to the New
Jersey Facility in connection with the sale thereof) and (vii) Rental Expense.”
 
“Inventory” has the meaning given to such term in the Security Agreement.


“Total Revolving A Commitment” means the sum of the Revolving A Commitments of
the Lenders as the same may be decreased pursuant to Section 2.12(b) or (c)
hereof.  As of the Amendment No. 5 Effective Date, the amount of the Total
Revolving A Commitment is $20,000,000.
 
6.           Amendment to Section 2.02(a).  Section 2.02(a) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
“Section 2.02
 
(a)           Revolving A Facility.  During the Revolving A Facility
Availability Period, each Lender severally agrees, on the terms and conditions
set forth in this Agreement, to make a Revolving A Loan or Revolving A Loans to
the Borrowers from time to time pursuant to such Lender’s Revolving A
Commitment, which Revolving A Loans (i) may, except as set forth
 

 
-7- 

--------------------------------------------------------------------------------

 

herein, at the option of the Borrower Representative, be incurred and maintained
as, or Converted into, Revolving A Loans that are Base Rate Loans or Eurodollar
Loans, provided that all Revolving A Loans made as part of the same Revolving A
Borrowing shall consist of Revolving A Loans of the same Type; (ii) may be
repaid or prepaid and reborrowed in accordance with the provisions hereof; and
(iii) shall not be made if, after giving effect to any such Revolving A Loan,
(A) the Revolving A Facility Exposure of any Lender would exceed such Lender’s
Revolving A Commitment, (B) the Aggregate Revolving A Facility Exposure plus the
principal amount of Swing Loans would exceed the lesser of (1) the Borrowing
Base and (2) the Total Revolving A Commitment, or (C) the Borrowers would be
required to prepay Loans or cash collateralize Letters of Credit pursuant to
Section 2.13(c).  The Revolving A Loans to be made by each Lender will be made
by such Lender on a pro rata basis based upon such Lender’s Revolving A Facility
Percentage of each Revolving A Borrowing, in each case in accordance with
Section 2.07 hereof.”
 
7.           Amendment to Section 2.04(a).  Section 2.04(a) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
“Section 2.04    Swing Line Facility.
 
(a)           Swing Loans.  During the Revolving A Facility Availability Period,
the Swing Line Lender agrees, on the terms and conditions set forth in this
Agreement and the Sweep Documentation, to make a Swing Loan or Swing Loans to
the Borrowers from time to time, which Swing Loans:  (i) shall be payable on the
Swing Loan Maturity Date applicable to each such Swing Loan; (ii) shall be made
only in U.S. Dollars; (iii) may be repaid or prepaid and reborrowed in
accordance with the provisions hereof; (iv) may only be made if after giving
effect thereto (A) the aggregate principal amount of Swing Loans outstanding
does not exceed the Swing Line Commitment, and (B) the Aggregate Revolving A
Facility Exposure plus the principal amount of Swing Loans would not exceed the
lesser of (1) the Borrowing Base and (2) the Total Revolving A Commitment;
(v) shall not be made if, after giving effect thereto, the Borrowers would be
required to prepay Loans or cash collateralize Letters of Credit pursuant to
Section 2.13(c) hereof; and (vi) shall not be made if the proceeds thereof would
be used to repay, in whole or in part, any outstanding Swing Loan.  To the
extent the terms of this Agreement and the Sweep Documentation conflict, the
terms of this Agreement shall control.”
 
8.           Amendment to Section 2.05(a).  Section 2.05(a) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
“Section 2.05    Letters of Credit.
 
(a)           LC Issuances.  During the Revolving A Facility Availability
Period, the Borrower Representative may request an LC Issuer at any time and
from time to time to issue, for the account of any Borrower or any Subsidiary
Guarantor, and subject to and upon the terms and conditions herein set forth,
each LC Issuer agrees to issue from time to time Letters of Credit denominated
and payable in Dollars and in each case in such form as may be approved by such
LC Issuer and the Administrative Agent; provided, however, that notwithstanding
the foregoing, no LC Issuance shall be made if, after giving effect thereto, (i)
the LC Outstandings would exceed the LC Commitment Amount, (ii) the Revolving A
Facility Exposure of any Lender would exceed such Lender’s Revolving A
Commitment, (iii) the Aggregate Revolving A Facility Exposure plus the principal
amount of Swing Loans outstanding would exceed the lesser of (1) the Borrowing
Base and (2) the Total Revolving A Commitment, or (iv) the Borrowers would be
required to prepay Loans or cash collateralize Letters of Credit pursuant to
Section 2.13(c) hereof.
 

 
-8- 

--------------------------------------------------------------------------------

 

Subject to Section 2.05(c) below, each Letter of Credit shall have an expiry
date (including any renewal periods) occurring not later than the earlier of (y)
one year from the date of issuance thereof, or (z) 30 Business Days prior to the
Revolving Facility Termination Date.”
 
9.           Amendment to Section 2.09(a).  Section 2.09(a) of the Credit
Agreement shall be amended and restated as follows:
 
“(a)          Interest on Revolving Loans; Interest on Swing Loans.  (i) The
outstanding principal amount of each Revolving Loan made by each Lender shall
bear interest at a fluctuating rate per annum that shall at all times be equal
to (A) during such periods as such Revolving Loan is a Base Rate Loan, the Base
Rate plus the Applicable Margin in effect from time to time, and (B) during such
periods as such Revolving Loan is a Eurodollar Loan, the relevant Adjusted
Eurodollar Rate for such Eurodollar Loan for the applicable Interest Period plus
the Applicable Margin in effect from time to time.  (ii) The outstanding
principal amount of each Swing Loan shall bear interest from the date of the
Borrowing at a rate per annum that shall be equal to the Base Rate plus the
Applicable Margin in effect from time to time.”
 
10.           Amendment to Section 2.11(b)(i).  Section 2.11(b)(i) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
“(i)           The Borrowers agree to pay to the Administrative Agent, for the
ratable benefit of each Lender based upon each such Lender’s Revolving A
Facility Percentage, as consideration for the Revolving A Commitments of the
Lenders, commitment fees (the “Commitment Fees”) for the period from the Closing
Date to, but not including, the Revolving Facility Termination Date, computed
for each day at a rate per annum equal to (A) 50.0 basis points times (B) the
Unused Total Revolving A Commitment in effect on such day.  Accrued Commitment
Fees shall be due and payable in arrears on the last Business Day of each March,
June, September and December and on the Revolving Facility Termination Date.”
 
11.           Amendment to Section 2.13 (c)(ii).  Section 2.13(c)(ii) of the
Credit Agreement is hereby amended and restated in its entirety as follows:
 
“(ii)           Loans Exceed the Commitments or Borrowing Base.  If on any date
(after giving effect to any other payments on such date) (A) the Aggregate
Credit Facility Exposure exceeds the Total Credit Facility Amount, (B) the
Revolving A Facility Exposure of any Lender exceeds such Lender’s Revolving A
Commitment or the Revolving B Facility Exposure of any Lender exceeds such
Lender’s Revolving B Commitment, (C) the Aggregate Revolving Facility Exposure
plus the principal amount of Swing Loans exceeds the Total Revolving Commitment,
(D) the Aggregate Revolving A Facility Exposure plus the principal amount of
Swing Loans outstanding exceeds the lesser of (1) the Borrowing Base and (2) the
Total Revolving A Commitment, or (E) the aggregate principal amount of Swing
Loans outstanding exceeds the Swing Line Commitment, then, in the case of each
of the foregoing, the Borrowers shall, on such day, prepay on such date the
principal amount of Loans and, after Loans have been paid in full, Unpaid
Drawings, in an aggregate amount at least equal to such excess.”
 
12.           Amendment to Section 4.02.  Section 4.02 of the Credit Agreement
is hereby amended to add a new subsection (c) thereto:
 
“(c)           for each Revolving A Loan or Swing Line Loan or issuance or
renewal of any Letter of Credit, the aggregate principal amount of all Revolving
A Loans and Swing Line Loans (including the Loan requested) plus the aggregate
amount of all Letters of Credit then outstanding
 

 
-9- 

--------------------------------------------------------------------------------

 

(including the Letter of Credit or renewal thereof requested) (assuming, in each
case, compliance with all conditions of drawing) does not exceed the Borrowing
Base (which shall be reflected in the Borrowing Base Certificate most recently
delivered by the Borrower Representative to the Administrative Agent pursuant to
Section 6.01(n)).”
 
13.           Amendment to Section 6.01(b).  Section 6.01(b) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
“(b)(i)     Monthly Financial Statements.  As soon as available and in any event
within 30 days after the close of each monthly accounting period in each fiscal
year of the Borrowers, the unaudited consolidated balance sheets of the
Borrowers and their respective consolidated Subsidiaries as at the end of such
monthly period and the related unaudited consolidated statements of income and
of cash flows for such monthly period and/or for the fiscal year to date, and
setting forth, in the case of such unaudited consolidated statements of income
and of cash flows, comparative figures for the related periods in the prior
fiscal year, and which shall be certified on behalf of the Borrowers by the
Chief Financial Officer of the Borrower Representative, subject to changes
resulting from normal year-end audit adjustments.
 
(ii)           Quarterly Financial Statements.  As soon as available and in any
event within 45 days after the close of each of the first three quarterly
accounting periods in each fiscal year of the Borrowers, the unaudited
consolidated balance sheets of the Borrowers and their respective consolidated
Subsidiaries as at the end of such quarterly period and the related unaudited
consolidated statements of income and of cash flows for such quarterly period
and/or for the fiscal year to date, and setting forth, in the case of such
unaudited consolidated statements of income and of cash flows, comparative
figures for the related periods in the prior fiscal year, and which shall be
certified on behalf of the Borrowers by the Chief Financial Officer of the
Borrower Representative, subject to changes resulting from normal year-end audit
adjustments.”
 
14.           Amendment to Section 6.01(c).  Section 6.01 of the Credit
Agreement is hereby amended to replace the words “Sections 8.1(a) and (b) above”
in the first sentence thereof with the following:
 
“Sections 6.1(a) and (b)(ii) above”
 
15.           New Section 6.01(n).  A new Section 6.01(n) is hereby added to the
Credit Agreement as follows:
 
“(n)        Within 20 days of the end of each calendar month, a borrowing base
certificate, signed by an Authorized Officer, in the form of Exhibit I or
another form that is acceptable to the Administrative Agent in its sole
discretion (a “Borrowing Base Certificate”); provided that (i) if at any time
Availability is less than $1,000,000, or (ii) a Default or Event of Default has
occurred and is continuing, the Administrative Agent may request Borrowing Base
Certificates to be provided more frequently than monthly.”
 
16.           New Section 6.01(o).  A new Section 6.01(o) is hereby added to the
Credit Agreement as follows:
 
“(o)        If requested by the Administrative Agent, within 20 days after the
end of each calendar month, (i) a written report, reasonably satisfactory in
form and scope to the Administrative Agent, as to the Inventory, Accounts, and
accounts payable of the Loan Parties, setting forth the type, age, amount, value
and location of the Inventory and Accounts as of the end of such month, and (ii)
such other financial information related to the foregoing as the Administrative
Agent may reasonably request.”
 

 
-10- 

--------------------------------------------------------------------------------

 



 
17.           Amendment to Section 6.02.  Section 6.02 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
 
                               “Section 6.02     Books, Records and
Inspections.  The Borrowers will, and will cause each of their respective
Subsidiaries to, (i) keep proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Borrowers or such Subsidiary, as the case may be, in accordance
with GAAP; and (ii) permit, upon reasonable prior notice to the Borrower
Representative and during normal business hours, officers and designated
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of the properties or assets of the Borrowers and their Subsidiaries
in whomsoever’s possession (but only to the extent the Borrowers or such
Subsidiary has the right to do so to the extent in the possession of another
Person), to examine the books of account of the Borrowers and any of its
Subsidiaries, and make copies thereof and take extracts therefrom, and to
discuss the affairs, finances and accounts of the Borrowers and of their
Subsidiaries with, and be advised as to the same by, its and their officers and
independent accountants and independent actuaries, if any, all at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or any of the Lenders may request.  The Administrative
Agent shall conduct a field exam (a “Field Exam”) each fiscal year prior to
April 30 of each such fiscal year, and otherwise as often as reasonably deemed
necessary or desirable by the Administrative Agent or as reasonably requested by
any Lender.  In no event shall the Administrative Agent have any liability  to
the Lenders with respect to the contents of reports provided to the
Lenders.  Any Lender may, upon written request to the Administrative Agent,
accompany the Administrative Agent on any such visit by the Administrative
Agent.”
 
18.           Amendment to Section 7.02(c).  Section 7.02(c) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
“(c)           if no Default or Event of Default shall have occurred and be
continuing or would result therefrom, any Borrower or any Subsidiary may make
any Acquisition that is a Permitted Acquisition, provided that (i) all of the
conditions contained in the definition of the term Permitted Acquisition are
satisfied and (ii) both before and after giving effect to the consummation
thereof, Availability is greater than $2,000,000.
 
19.           Amendment to Section 7.06.  Section 7.06 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
 
                               “Section 7.06     Restricted Payments.  The
Borrowers will not, and will not permit any of their Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except,:
 
(a)           any Borrower or any of its Subsidiaries may declare and pay or
make Capital Distributions that are payable solely in additional shares of its
common stock (or warrants, options or other rights to acquire additional shares
of its common stock); and
 
(b)           (i) any Subsidiary may declare and pay or make Capital
Distributions to any Domestic Loan Party, and (ii) any Foreign Subsidiary may
declare and pay or make Capital Distributions to any other Foreign Subsidiary or
to any Domestic Loan Party; and
 
(c)           so long as the Borrowers shall have maintained at all times, a
Fixed Charge Coverage Ratio of at least 1.10 to 1.00, during the three
consecutive fiscal quarters (commencing with the Fiscal Quarter ending March 31,
2009), ending immediately prior to such Restricted Payment, ICO may declare and
pay or make Capital
 

 
-11- 

--------------------------------------------------------------------------------

 

Distributions (including, but not limited to any made in connection with the
Preferred Stock Transaction), provided that (i) no Default or Event of Default
shall have occurred and be continuing or would result therefrom, (ii) the
Borrowers will be in compliance with the financial covenants set forth in
Section 7.07 after giving pro forma effect to each such Capital Distribution,
and (iii) after giving pro forma effect to each such Capital Distribution, the
Leverage Ratio is less than 2.50 to 1.00.
 
20.           Amendment to Section 7.07 (c).  Section 7.07(c) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
“(c)         Fixed Charge Coverage Ratio.  The Borrowers will not permit at any
time the Fixed Charge Coverage Ratio to be less than 1.00 to 1.00 through
September 30, 2010 and 1.10 to 1.00 at any time thereafter.
 
21.           Amendment to Section 7.07 (d).  Section 7.07(d) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
“(d)           [Reserved].”
 
22.           Section 11.01 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
“Section 11.01   Payment of Expenses, etc.  The Borrowers agree to pay  (or
reimburse the Administrative Agent, the Lenders or their Affiliates, as the case
may be) all of the following: (i) whether or not the transactions contemplated
hereby are consummated, for all reasonable out-of-pocket costs and expenses of
the Administrative Agent in connection with the negotiation, preparation,
syndication, administration and execution and delivery of the Loan Documents and
the documents and instruments referred to therein and the syndication of the
Commitments; (ii) all reasonable out-of-pocket costs and expenses of the
Administrative Agent in connection with any amendment, waiver or consent
relating to any of the Loan Documents that are requested by any Loan Party;
(iii) all reasonable out-of-pocket costs and expenses of the Administrative
Agent in connection with any Field Exam, including without limitation examiner
fees for both on-site visits and subsequent analysis performed at the
Administrative Agent’s office; (iv) all reasonable out-of-pocket costs and
expenses of the Administrative Agent, the Lenders and their Affiliates in
connection with the enforcement of any of the Loan Documents  or the other
documents and instruments referred to therein, including, without limitation,
 the reasonable fees and disbursements of any individual counsel to the
Administrative Agent and any Lender (including, without limitation, allocated
costs of internal counsel); and (v) any and all present and future stamp and
other similar taxes with respect to the foregoing matters and save the
Administrative Agent and each of the Lenders harmless from and against any and
all liabilities with respect to or resulting from any delay or omission (other
than to the extent attributable to any such indemnified Person) to pay such
taxes.”
 
23.           Amendment to Section 11.12 (a)(ii).  Section 11.12(a)(ii) of the
Credit Agreement is hereby amended to delete the word “or” at the end of
subsection (E), replace “.” at the end of subsection (F) with “; or” and add a
new subsection (G) thereto:
 
“(G)        increase the advance rate set forth in the definition of Borrowing
Base; provided, however, that if the Administrative Agent at any time reduces
such advance rate, the Administrative Agent may, in its sole discretion,
increase the advance rate up to the advance rate effective on the Amendment No.
5 Effective Date without the written consent of each Lender affected thereby.”
 

 
-12- 

--------------------------------------------------------------------------------

 



 
24.           Consent to sale of the New Jersey Facility.  Notwithstanding
Section 7.02 of the Credit Agreement or any other provision of the Loan
Documents to the contrary, the Administrative Agent and the Lenders hereby
consent to the sale of the New Jersey Facility (“the New Jersey Facility Sale”),
provided that (i) the consideration for the New Jersey Facility Sale represents
fair value and at least 90% of such consideration consists of cash; and (ii) at
least five Business Days prior to the date of completion of the New Jersey
Facility Sale, the Administrative Agent shall have received an officer’s
certificate pursuant to Section 7.02(d) of the Credit Agreement.
 
25.           Release of ICO Worldwide, L.P.  The Administrative Agent and the
Lenders hereby acknowledge that the existence of ICO Worldwide, L.P., an
indirect Subsidiary of ICO, was terminated as of October 29, 2008 and is no
longer a Subsidiary Guarantor as of such date.
 
26.           Conditions Precedent.  This Amendment shall become effective on
the date (the “Amendment No. 5 Effective Date”) that the following conditions
are satisfied:
 
(a)          this Amendment has been executed by each Borrower, the
Administrative Agent and the Lenders, and counterparts hereof as so executed
shall have been delivered to the Administrative Agent;
 
(b)          the Administrative Agent shall have received certified copies of
the resolutions of the Board of Directors of each Borrower approving this
Amendment;
 
(c)          the Borrowers have paid all reasonable out-of-pocket fees and
expenses of the Administrative Agent and of special counsel to the
Administrative Agent that have been invoiced on or prior to such date in
connection with the preparation, negotiation, execution and delivery of this
Amendment;
 
(d)          all representations and warranties of the Loan Parties contained in
the Credit Agreement or in the other Loan Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of this Amendment, except to the
extent that such representations and warranties expressly relate to an earlier
specified date, in which case such representations and warranties shall have
been true and correct in all material respects as of the date when made;
 
(e)          each Subsidiary Guarantor has executed and delivered to the
Administrative Agent the Subsidiary Guarantor Acknowledgment and Agreement
attached hereto;
 
(f)           the Borrowers shall have delivered to the Administrative Agent and
the Lenders an executed Borrowing Base Certificate, which Borrowing Base
Certificate shall evidence that the Aggregate Revolving A Facility Exposure plus
the principal amount of Swing Loans outstanding as of the date hereof does not
exceed the lesser of (1) the Borrowing Base and (2) the Total Revolving A
Commitment; and
 
(g)          the Borrowers shall have paid to the Administrative Agent for the
distribution to the Lenders, an amendment fee equal to fifty basis points
multiplied by the sum of the amount of (i) each Lender’s Total Revolving A
Commitment, (ii) the aggregate outstanding amount of each Lender’s Revolving B
Loans and (iii) the outstanding amount of each Lender’s Term Loan, in each case
as set forth on Schedule 1 hereto.
 
27.           Representations and Warranties.  Each Borrower hereby represents
and warrants to the Administrative Agent and the Lenders that:  (a) such
Borrower has the legal power and authority to
 

 
-13- 

--------------------------------------------------------------------------------

 

execute and deliver this Amendment; (b) the officials executing this Amendment
have been duly authorized to execute and deliver the same and bind such Borrower
with respect to the provisions hereof; (c) the execution and delivery hereof by
such Borrower and the performance and observance by such Borrower of the
provisions hereof do not violate or conflict with the organizational documents
of such Borrower or any law applicable to such Borrower; (d) no Default or Event
of Default exists under the Credit Agreement, nor will any occur immediately
after the execution and delivery of this Amendment or by the performance or
observance of any provision hereof; and (e) this Amendment constitutes a valid
and binding obligation of such Borrower in every respect, enforceable in
accordance with its terms.
 
28.           Credit Agreement Unaffected.  Each reference that is made in the
Credit Agreement or any other Loan Document shall hereafter be construed as a
reference to the Credit Agreement as amended hereby.  Except as herein otherwise
specifically provided, all provisions of the Credit Agreement shall remain in
full force and effect and be unaffected hereby.
 
29.           Counterparts.  This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
 
30.           Entire Agreement.  This Amendment is specifically limited to the
matters expressly set forth herein.  This Amendment and all other instruments,
agreements and documents executed and delivered in connection with this
Amendment embody the final, entire agreement among the parties hereto with
respect to the subject matter hereof and supersede any and all prior
commitments, agreements, representations and understandings, whether written or
oral, relating to the matters covered by this Amendment, and may not be
contradicted or varied by evidence of prior, contemporaneous or subsequent oral
agreements or discussions of the parties hereto.  There are no oral agreements
among the parties hereto relating to the subject matter hereof or any other
subject matter relating to the Credit Agreement.
 
31.           Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.  
 
(a)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF TEXAS WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.  TO THE
FULLEST EXTENT PERMITTED BY LAW, THE BORROWERS HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER
THAN THE STATE OF TEXAS GOVERNS THIS AMENDMENT.  Any legal action or proceeding
with respect to this Amendment may be brought in any court located in Harris
County, Texas or in any court of the United States for the Southern District of
Texas, Houston Division, and, by execution and delivery of this Amendment, each
Borrower hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts.  The
Borrowers hereby further irrevocably consent to the service of process out of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by registered or certified mail, postage prepaid, to the
Borrower Representative at its address for notices pursuant to Section 11.05 of
the Credit Agreement, such service to become effective 30 days after such
mailing or at such earlier time as may be provided under applicable
law.  Nothing herein shall affect the right of the Administrative Agent or any
Lender to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against the Borrowers in any other
jurisdiction.
 
(b)           The Borrowers hereby irrevocably waive any objection that they may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Amendment brought in the
courts referred to in Section 31(a) above and hereby further
 

 
-14- 

--------------------------------------------------------------------------------

 

irrevocably waive and agree not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.
 
(c)           EACH OF THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS PARAGRAPH.
 
(Signature pages follow.)
 

 
-15- 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.
 

 
ICO, INC.
     
By:
  /s/ Bradley T. Leuschner  
Name:
Bradley T. Leuschner
 
Title:
Chief Financial Officer & Treasurer
     
BAYSHORE INDUSTRIAL, L.P.
     
By:
Bayshore Industrial GP, L.L.C.
 
Its:
General Partner
 
By:
  /s/ Bradley T. Leuschner  
Name:
Bradley T. Leuschner
 
Title:
Vice President, Chief Financial Officer &
   
Treasurer
     
ICO POLYMERS NORTH AMERICA, INC.
     
By:
  /s/ Bradley T. Leuschner  
Name:
Bradley T. Leuschner
 
Title:
Sr. Vice President, Chief Financial Officer &
   
Treasurer
   






 
 
 

--------------------------------------------------------------------------------

 




 
KEYBANK NATIONAL ASSOCIATION, as
 
Administrative Agent and as a Lender
         
By:
  /s/ Brian Fox  
Name:
Brian Fox
 
Title:
Assistant Vice President






 
 

--------------------------------------------------------------------------------

 




 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION, as a Lender
         
By:
  /s/ Chad D. Johnson  
Name:
  Chad D. Johnson  
Title:
  Vice President






 
 

--------------------------------------------------------------------------------

 

SUBSIDIARY GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


Each of the undersigned (collectively, the “Subsidiary Guarantors” and,
individually, “Subsidiary Guarantor”) consents and agrees to and acknowledges
the terms of the foregoing Amendment No. 5 to Credit Agreement, dated as of
March 24, 2009 (the “Amendment”).  Each Subsidiary Guarantor specifically
acknowledges the terms of and consents to the amendments set forth in the
Amendment.  Each Subsidiary Guarantor further agrees that its obligations
pursuant to the Subsidiary Guaranty shall remain in full force and effect and be
unaffected hereby.
 
Each Subsidiary Guarantor hereby waives and releases, to the fullest extent
permitted by applicable law, the Administrative Agent and each of the Lenders
and their respective directors, officers, employees, attorneys, affiliates, and
subsidiaries from any and all claims, offsets, defenses, and counterclaims of
which any of the Subsidiary Guarantors is aware, such waiver and release being
with full knowledge and understanding of the circumstances and effect thereof
and after having consulted legal counsel with respect thereto.
 
EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
SUBSIDIARY GUARANTOR ACKNOWLEDGMENT AND AGREEMENT OR THE AMENDMENT, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH SUBSIDIARY GUARANTOR HEREBY
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
 
(Signature page follows.)
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Subsidiary Guarantor Acknowledgment and Agreement has
been duly executed and delivered as of the date of the Amendment.
 

 
ICO GLOBAL SERVICES, INC.
     
By:
  /s/ Donald Eric Parsons  
Name:
Donald Eric Parsons
 
Title:
President
         
ICO P&O, INC.
     
By:
  /s/ Bradley T. Leuschner  
Name:
Bradley T. Leuschner
 
Title:
Chief Financial Officer & Treasurer
         
ICO TECHNOLOGY, INC.
     
By:
  /s/ Bradley T. Leuschner  
Name:
Bradley T. Leuschner
 
Title:
Vice President, Chief Financial Officer &
   
Treasurer
         
WEDCO TECHNOLOGY, INC.
     
By:
  /s/ Bradley T. Leuschner  
Name:
Bradley T. Leuschner
 
Title:
President, Chief Financial Officer &
   
Treasurer
         
WORLDWIDE GP, L.L.C.
     
By:
  /s/ Bradley T. Leuschner  
Name:
Bradley T. Leuschner
 
Title:
Manager, President & Treasurer
         
WORLDWIDE LP, L.L.C.
 
By:
ICO Global Services, Inc.
   
Its Sole Member
             
By:
  /s/ Donald E. Parsons  
Name:
Donald E. Parsons
 
Title:
President
   




 
 

--------------------------------------------------------------------------------

 




 
BAYSHORE INDUSTRIAL GP, L.L.C.
     
By:
  /s/ Bradley T. Leuschner  
Name:
Bradley T. Leuschner
 
Title:
Vice President, Chief Financial Officer &
   
Treasurer
         
BAYSHORE INDUSTRIAL LP, L.L.C.
 
By:
ICO Global Services, Inc.
   
Its Sole Member
       
By:
  /s/ Donald Eric Parsons  
Name:
Donald Eric Parsons
 
Title:
President
         
ICO POLYMERS, INC.
     
By:
  /s/ Bradley T. Leuschner  
Name:
Bradley T. Leuschner
 
Title:
Vice President, Chief Financial Officer &
   
Treasurer
         
BAYSHORE RE HOLDINGS, INC.
     
By:
  /s/ Bradley T. Leuschner  
Name:
Bradley T. Leuschner
 
Title:
Vice President, Chief Financial Officer &
   
Treasurer
   






 
 

--------------------------------------------------------------------------------

 




 
CHINA RE HOLDINGS, INC.
     
By:
  /s/ Bradley T. Leuschner  
Name:
Bradley T. Leuschner
 
Title:
Vice President, Chief Financial Officer &
   
Treasurer
   






 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 1
 


 
Outstanding Loan Amounts
 
Lender
Revolving A
Commitment
Outstanding
Revolving B
Loans
Outstanding
Term
Loan
KeyBank National
Association
$10,000,000.00
$2,083,333.00
$4,583,333.34
Wells Fargo Bank,
National
Association
$10,000,000.00
$2,083,333.00
$4,583,333.34
Total:
$20,000,000.00
$4,166,666.00
$9,166,666.69



 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 


 
Schedule 1
 


 
Lenders and Commitments
 
Lender
Revolving A
Commitment
Revolving A
Facility
Percentage as of
the Amendment
No. 5 Effective
Date
Revolving B
Commitment
Revolving B
Facility
Percentage as of
the Amendment
No. 5 Effective
Date
Term
Commitment
KeyBank National
Association
$10,000,000.00
50.00%
$2,500,000.00
50.00%
$7,083,333.50
Wells Fargo Bank,
National
Association
$10,000,000.00
50.00%
$2,500,000.00
50.00%
$7,083,333.50
Total:
$20,000,000.00
100.00%
$5,000,000.00
100.00%
$14,166,667.00


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
EXHIBIT I
 
FORM OF BORROWING BASE CERTIFICATE
 
(see attached)
[Redacted]


